PER CURIAM.
S.M., referred to as S.C. by the parties in the record, appeals the trial court’s order that granted long-term custody of A.C. and J.C., two of her minor children, to their paternal grandparents.
The order is dated October 9, 2001 and cites to “section 39.508(9)(a)5.a. (I)-(VIII), Florida Statutes (2000),” as authority for the action. That statute had been repealed and did not exist on October 9, 2001. Therefore, we vacate the “Order Establishing Long-Term Custodian Relationship” dated October 9, 2001 and remand for a new hearing.
Upon remand, the court shall review the current circumstances of the children and if reunification with the mother is unwarranted it may consider long-term custody *817pursuant to section 39.622, Florida Statutes (2001).
ORDER VACATED; REMANDED.
PETERSON, SAWAYA and ORFINGER, R. B., JJ., concur.